Citation Nr: 0802762	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-31 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for type II diabetes 
mellitus.

3.  Entitlement to service connection for cardiomegaly, 
claimed as heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1954.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 rating decision 
in which the RO denied the veteran's claims for service 
connection for a chronic right ankle disability, type II 
diabetes mellitus and cardiomegaly, claimed as heart disease.  
In September 2004, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in July 
2005, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in 
September 2005.  In December 2006, the RO issued a 
supplemental SOC (SSOC)) reflecting the continued denial of 
the claims.

In January 2008, a Deputy Vice-Chairman of the Board granted 
the veteran's motion to advance this appeal on the Board's 
docket, under the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Although service treatment records reflect a complaint of 
foot or ankle pain during service, no chronic right ankle 
disability was shown in service, and there is no competent 
evidence or opinion establishing a medical nexus between any 
current right ankle disability and service (to include 
medical evidence that degenerative changes of the ankle was 
manifested within one year of the veteran's separation from 
service).  

3.  There is no medical evidence that type II diabetes 
mellitus was present in service, and there is no competent 
evidence or opinion establishing a medical nexus between any 
current diabetes disability and service (to include medical 
evidence that heart disease was manifested within one year of 
the veteran's separation from service).  

4.  There is no medical evidence that cardiomegaly was 
present in service, and there  is no competent evidence or 
opinion establishing a medical nexus between any current 
heart disability and service (to include medical evidence 
that heart disease was manifested within one year of the 
veteran's separation from service).  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  The criteria for service connection for type II diabetes 
mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

3.  The criteria for service connection for cardiomegaly, 
claimed as heart disease, are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an April 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for a right ankle disability, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA, and 
the need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claim.  A May 2004 
pre-rating letter provided notice to the appellant regarding 
what information and evidence was needed to substantiate the 
claim for service connection for type II diabetes mellitus 
and cardiomegaly, as well as what information and evidence 
must be submitted by the appellant, what information and 
evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claims.  Clearly, the April 2004 and 
May 2004 pre-rating letters meet Pelegrini's content of 
notice requirements, as well as the VCAA's timing of notice 
requirement. 

The Board also notes that the December 2006 SSOC generally 
informed the appellant how disability ratings and effective 
dates are assigned, as well as the type of evidence that 
impacts those determinations.  However, the timing of this 
notice-at the time of, and not prior to, the last 
adjudication of the claims-is not shown to prejudice the 
veteran.  Because in the decision herein, the Board denies 
service connection for each claimed disability, no disability 
rating or effective date is being, or is to be assigned.  
Hence, there is no possibility of prejudice to the appellant 
under the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records; post-service private 
medical records; and outpatient treatment records from the VA 
Medical Center (VAMC) in Beckley, West Virginia.  Also of 
record and considered in connection with these claims are 
various written statements provided by the veteran and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of these claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the appellant or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, diabetes and heart disease, 
which are manifested to a compensable degree (10 percent for 
arthritis, diabetes and heart disease) within a prescribed 
period after discharge from service (one year for arthritis, 
diabetes and heart disease), even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R.§§ 3.307, 3.309 (2007). 

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board notes, initially, that the record contains evidence 
of each condition for which service connection is sought.  An 
x-ray of the right ankle taken at a VA facility in May 2005 
revealed traumatic arthritis.  In a January 1998 private 
medical record, Dr. A.R.P. noted that, after a blood sugar 
follow-up, the veteran was definitely diabetic.  An August 
2004 VA x-ray revealed borderline cardiac enlargement, or 
cardiomegaly.  This evidence notwithstanding, each of the 
claims must be denied on the basis of medical relationship, 
or nexus, to service.

The medical evidence does not reflect the presence of a 
chronic right ankle disability, diabetes or any heart problem 
or abnormality during the veteran's period of active service.  
Service treatment records show that, in October 1952, the 
veteran apparently was seen for a foot or ankle sprain.  A 
photocopy of the original record in the claims file shows 
that Epsom salts and soaking with liniment was prescribed as 
well as the application of an Ace bandage.  There are no 
records of follow-up treatment.  Also, he was never treated 
or hospitalized for any diabetic or heart complaints or 
findings in service, and the report of his July 1954 
discharge examination notes that his extremities, vascular 
system and heart were normal.

The Board also notes that no right ankle or heart disability, 
or diabetes, was shown until many years after the veteran's 
discharge from service.  

As regards the right ankle, private treatment records from 
Dr. A.R.P., dated from July 1978 to October 1983, and from 
July 1992 to May 2004, do not reflect any complaints, 
findings, or diagnosis pertaining to the right ankle.  VA 
outpatient medical records dated from August 2003 to October 
2006 show traumatic arthritis in the veteran's right ankle in 
May 2005, 51 years after his discharge from service; however, 
there is no medical evidence of arthritis or degenerative 
changes of the right ankle within the first post-service 
year.

As regard diabetes, while private treatment records from Dr. 
A.R.P., dated from July 1978 to October 1983 are of poor 
quality and difficult to read, these records reflect no 
complaints, findings, or diagnosis pertaining to diabetes.  
Private treatment records from Dr. A.R.P., dated from July 
1992 to May 2004 show treatment for type II diabetes mellitus 
as do VA outpatient medical records from August 2003 to 
October 2006; however, there is no medical evidence of 
diabetes within the first post-service year.

As regards claimed heart disease, private treatment records 
from Dr. A.R.P., dated from July 1978 to October 1983, show 
that the veteran was seen for treatment of PAT, or paroxysmal 
atrial tachycardia, as early as July 1978, or 24 years after 
service.  Although difficult to read, these records clearly 
indicate treatment soon brought the disorder under control 
and that the episodes of PAT stopped.  Private treatment 
records from Dr. A.R.P,. dated from July 1992 to May 2004 
also show treatment of the veteran's cardiac condition and no 
further episodes of PAT; moreover, VA outpatient medical 
records from August 2003 to October 2006 include the report 
of an August 2004 x-ray revealing borderline cardiomegaly.  
Aside from the question as to whether any of aforementioned 
evidence clearly establishes current heart disease, as 
claimed, the fact of the matter is that it does not provide 
any medical indication that that any heart disease was 
manifested during the first post-service year.  

The Board points out that the passage of many years between 
discharge from active service and the objective documentation 
of a claimed disability is a factor that weighs against a 
claim for service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

Furthermore, in this appeal, none of the aforementioned 
private and VA medical records include any comment or opinion 
as addressing the etiology of any current traumatic arthritis 
of the right ankle, diabetes or cardiomegaly.  In short, 
there is no competent evidence to support a finding that 
there exists a medical nexus between any claimed condition 
and service, and neither the veteran nor his representative 
has presented, identified, or even alluded to the existence 
of any such evidence.

In addition to the medical evidence, in adjudicating each 
claim, the Board has considered the assertions of the veteran 
and his representative.  However, as indicated above, each 
claim on appeal turns on the medical question of whether 
there exists a medical relationship between disability for 
which service connection is sought and service-a matter 
within the province of trained medical professionals.  See 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
appellant and his representative are not shown to be other 
than laypersons without the appropriate medical training and 
expertise, neither is not competent to render a probative 
opinion on a medical matter.  See, e.g., Bostain v. West , 11 
Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Hence, 
the lay assertions in this regard have no probative value.

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent, 
probative evidence supports any claim on appeal, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

ORDER

Service connection for a right ankle disability is denied.

Service connection for type II diabetes mellitus is denied.

Service connection for cardiomegaly, claimed as heart 
disease, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


